In this case substantially the same state of facts is pleaded as in En-le-te-ke et al. v. W. A. Beasley et al., No. 19939, this day decided, 148 Okla. 255, 298 P. 611, with which this case, together with others, is consolidated, except it is alleged that the mother of the allottee is still living and has conveyed the property to other persons through whom the defendants by mesne conveyances claim title.
The judgment is accordingly affirmed.
LESTER, C. J., and HEFNER, CULLISON, SWINDALL, ANDREWS, McNEILL, and KORNEGAY, JJ., concur. CLARK, V. C. J., not participating.